Exhibit AMENDMENT NO. 4 TO CREDIT AGREEMENT This Amendment No. 4 to Credit Agreement (this “Amendment”), dated as of February 29, 2008, is made by and among THE TORO COMPANY, a Delaware corporation (“Toro”), TORO CREDIT COMPANY, a Minnesota corporation, TORO MANUFACTURING LLC, a Delaware limited liability company, EXMARK MANUFACTURING COMPANY INCORPORATED, a Nebraska corporation, TORO INTERNATIONAL COMPANY, a Minnesota corporation, TOVER OVERSEAS B.V., a Netherlands company, and TORO FACTORING COMPANY LIMITED, a Guernsey, Channel Islands company (all of the foregoing, collectively, the “Borrowers”), each lender from time to time party hereto (collectively the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the “Administrative Agent”). WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered into that certain Credit Agreement dated as of September 8, 2004 (as amended by Amendment No. 1 to Credit Agreement dated as of October 25, 2005, Amendment No. 2 to Credit Agreement dated as of January 10, 2007, and Amendment No. 3 to Credit Agreement effective as of February 28, 2007, as hereby amended and as from time to time hereafter further amended, modified, supplemented, restated or amended and restated, the “Credit Agreement” (capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings given thereto in the Credit Agreement), pursuant to which the Lenders have made available to the Borrowers a revolving credit facility (including a letter of credit facility and a swing line facility); and WHEREAS, the Borrowers have requested that the Administrative Agent and the Required Lenders amend certain provisions of the Credit Agreement as set forth herein; WHEREAS, all conditions necessary to authorize the execution and delivery of this Amendment and to make this Amendment valid and binding have been complied with or have been done or performed; NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Amendments.Subject to the terms and conditions set forth herein, the Credit Agreement is hereby amended as follows: (a)The following definition is added to Section 1.01 in the appropriate alphabetical location therein: “Fourth Amendment Effective Date” means February 29, 2008. (b)Section 7.04(d) of the Credit Agreement is deleted in its entirety and the following is inserted in lieu thereof: (d)Investments incurred in order to consummate Acquisitions, provided that (i) the aggregate purchase price payable in cash or cash equivalents (including assumption of liability and excluding earnouts or other contingent obligations related to such Acquisition)in any such individual Acquisition shall not exceed $200,000,000, and from and after the Fourth Amendment Effective Date the aggregate purchase price payable in cash or cash equivalents (including assumption of liability and excluding earnouts or other contingent obligations related to such Acquisition)for all Acquisitions undertaken by Toro and its Subsidiaries shall not exceed $400,000,000, (ii)such Acquisitions are undertaken in accordance with all applicable Laws; and (iii)the prior, effective written consent or approval to such Acquisition of the board of directors or equivalent governing body of the acquiree is obtained; 2.Conditions Precedent.The effectiveness of this Amendment is subject to the satisfaction of the following conditions precedent: (a)The Administrative Agent shall have received each of the following documents or instruments in form and substance reasonably acceptable to the Administrative Agent: (i) one or more counterparts of this Amendment, duly executed by the Borrowers, the Administrative Agent and the Required Lenders, together with all schedules and exhibits thereto duly completed; and (ii)such other documents, instruments, opinions, certifications, undertakings, further assurances and other matters as the Administrative Agent shall reasonably require. 3.Reaffirmation by each of the Borrowers.Each of the Borrowers hereby consents, acknowledges and agrees to the amendments of the Credit Agreement set forth herein. 4.Representations and Warranties.In order to induce the Administrative Agent and the Lenders to enter into this Amendment, each of the Borrowers represents and warrants to the Administrative Agent and the Lenders as follows: (a)The representations and warranties of (i) the Borrowers contained in Article V (after giving effect to this Amendment) and (ii) each Loan Party contained in each other Loan Document or in any document furnished at any time under or in connection herewith or therewith, shall be true and correct on and as of the date hereof, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they shall be true and correct as of such earlier date, and except that for purposes of this Amendment, the representations and warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most recent statements furnished pursuant to clauses (a) and (b), respectively, of Section (b)There does not exist any pending or threatened action, suit, investigation or proceeding in any court or before any arbitrator or Government Authority that purports to affect any transaction contemplated under this Amendment or the ability of any Borrower to perform its respective obligations under this Amendment. (c)There has not occurred since October 31, 2007 any event or circumstance that has resulted or could reasonably be expected to result in a Material Adverse Effect or a material adverse change in or a material adverse effect upon the business, assets, liabilities (actual or contingent), operations, condition (financial or otherwise), or prospects of Toro and its Subsidiaries taken as a whole; and (d)No Default or Event of Default has occurred and is continuing. 5.Entire Agreement.This Amendment, together with all the Loan
